                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 14-cr-20780
                                                    Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

            ORDER DENYING DEFENDANT’S MOTION FOR
           INVESTIGATOR/PSYCHIATRIST (ECF # 547) AND
     MOTION TO GET COURT ORDER FOR PSYCHIATRIC EXAM AND
                  FOR INVESTIGATOR (ECF #549)

       Defendant Curtis Scott, now proceeding pro se after the Court allowed him to

terminate the services of four attorneys that it had previously appointed to represent

him, has filed two motions in which he asks the Court to arrange for a mental health

expert to evaluate him in connection with his upcoming sentencing. (See Motions,

ECF ## 547, 549.) Scott also seeks the appointment of an investigator. (See Mot.,

ECF #549.) For the reasons that follow, both motions are DENIED.

       In the motions, Scott creates the impression that the Court has denied him the

opportunity to obtain a mental health evaluation. That is false.

       The Court has twice arranged for mental health experts to evaluate Scott in

connection with sentencing, and Scott has twice declined to take advantage of these

                                          1
evaluations. First, Scott’s prior counsel moved for a psychiatric examination to be

used in connection with (among other things) sentencing (see Mot., ECF #457), and

the Court granted the motion and directed Bureau of Prison’s mental health

professionals to evaluate Scott, as his counsel had requested. (See Order, ECF #463.)

However, Scott refused to cooperate with the Bureau of Prison’s mental health

professionals, and they were unable to complete a comprehensive assessment that

Scott could have used at sentencing. Second, Scott’s prior counsel filed a motion

for a psychological evaluation by Atara Abramsky, Ph.D., a forensic psychologist

(see Mot., ECF # 489) and the Court granted that motion and agreed to pay for Dr.

Abramsky to evaluate Scott. (See Order, ECF #496.) At a status conference before

the Court on May 10, 2019, Scott told the Court that he did not wish to have Dr.

Abramsky perform any evaluation on him. Even though Scott has declined to

proceed with Dr. Abramsky, the Court will still have to pay her for the background

preparation work that she completed before Scott discharged her.1

      Given that the Court has twice arranged for mental health professionals to

evaluate Scott in connection with sentencing, that expenses have been incurred in

connection with the Court’s two efforts to have Scott evaluated, and that Scott has

twice declined to participate and/or cooperate in those evaluations, the Court


1
 Scott’s prior counsel explained on the record at the May 10, 2019, status conference
that Dr. Abramsky had completed some work after her appointment was approved
by the Court.
                                          2
declines to appoint yet another mental health professional to evaluate Scott. Scott’s

motions seeking such an appointment are DENIED.

       The Court also DENIES Scott’s request for the appointment of an

investigator. At the status conference on May 10, 2019, the Court offered Scott the

opportunity to identify anything else that he needed to do or to have access to in

order to fully present his case at sentencing, and Scott replied that he just wanted to

get the case “over with” and did not need or want anything else. The Court then

made it “crystal clear” (the precise words used by the Court on the record) that the

only things that would happen between the conference and the sentencing were steps

taken by the government, and Scott agreed with that path forward. The Court set

that path – after confirming Scott’s agreement – because the sentencing in this case

has been delayed far too long. Because Scott confirmed on the record that he did

not wish to take any further steps before sentencing, because Scott has not identified

any specific steps to be taken by his proposed investigator, and because the time has

come for sentencing, the Court will not appoint an investigator for Scott at this very

late date.

       IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: May 28, 2019



                                          3
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 28, 2019, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764




                                       4
